Order entered November 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00014-CR

                              BERNARD KAY ROSS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-24874-P

                                           ORDER
        Before the Court is the State’s October 21, 2014 motion to present oral argument.

Appellant filed his brief on April 4, 2014, but waived oral argument. The State filed its brief on

June 2, 2014, and also waived oral argument.          On October 10, 2014, this Court granted

appellant’s motion to present oral argument. This case is set for submission on November 12,

2014.

        The Court GRANTS the State’s October 21, 2014 motion to present oral argument. The

State may present oral argument at the submission of this case on November 12, 2014 at 9:00

a.m.


                                                      /s/   DOUGLAS S. LANG
                                                            PRESIDING JUSTICE